Citation Nr: 0417146	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  97-09 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gout involving the 
feet and knees.  

2.  Entitlement to service connection for a heart disorder 
secondary to Glucose 6 Phosphate Dehydrogenase (G6PD) 
deficiency anemia.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left leg/foot disability secondary to service-connected low 
back disability.

4.  Whether new and material evidence has been received to 
reopen a claim for a gastrointestinal disability secondary to 
medications prescribed for service-connected back disability.  

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to direct-incurrence service 
connection for a left knee disability.  

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee disability secondary to service-connected low back 
disability.

7.  Entitlement to an increased rating for lumbar strain with 
right radiculopathy and herniated nucleus pulposus, currently 
assigned a 40 percent evaluation.

8.  Entitlement to an initial compensable evaluation for 
Glucose 6 Phosphate Dehydrogenase (G6PD) deficiency (anemia).

9.  Whether new and material evidence has been received to 
reopen a claim for entitlement to an earlier effective date 
for a 40 percent evaluation for the service-connected low 
back disability, prior to March 5, 1992.  

10.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

The appellant had active service from April 1980 to March 
1983.

Historically, a February 1987 decision by the Board of 
Veterans' Appeals (Board) denied service connection for a 
left ankle disability.  A March 1990 rating decision denied, 
in part, direct-incurrence and secondary service connection 
for a left knee disability.  After receiving timely notice of 
that rating decision, appellant did not file a timely Notice 
of Disagreement therewith.  A November 1996 rating decision, 
in part, denied on the merits service connection specifically 
for a left leg disability.  After receiving timely notice of 
that rating decision, appellant did not file a timely Notice 
of Disagreement therewith.  Said February 1987 Board decision 
and March 1990 and November 1996 rating decisions represent 
the last final decisions with regards to the respective left 
ankle, left knee, and left leg service connection issues.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter originally came before the Board on appeal from a 
November 1993 rating decision by the St. Petersburg, Florida, 
Regional Office (RO), which, in part, denied a total rating 
based on individual unemployability.  In September 1998, the 
Board remanded, in part, the total rating based on individual 
unemployability appellate issue to the RO for additional 
evidentiary development.  Appellant subsequently appealed an 
August 1999 rating decision which, in part, granted service 
connection and assigned a noncompensable evaluation for G6PD 
deficiency (anemia).  Although that August 1999 rating 
decision also denied an earlier effective date for a 40 
percent evaluation for the service-connected low back 
disability, prior to March 5, 1992, and a Statement of the 
Case was issued appellant on that earlier effective date 
issue, he did not file a timely Substantive Appeal on that 
issue.  Said August 1999 rating decision represents the last 
final decision with regards to that earlier effective date 
issue.  Id.

A January 2001 Board decision, in part, determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a 
gastrointestinal disability secondary to medications 
prescribed for service-connected back disability; denied an 
increased rating in excess of 40 percent for the service-
connected low back disability; and remanded the appellate 
issues of entitlement to an initial compensable for G6PD 
deficiency (anemia) and a total rating based on individual 
unemployability to the RO for additional evidentiary 
development.  In the "Remand" section of that January 2001 
Board decision, it was pointed out that in Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board reframed the G6PD 
deficiency (anemia) disability rating appellate issue as 
involving an "original" rating claim.  

Although in May 2002, appellant filed with the Board a May 
2002 motion for reconsideration, concerning a September 1998 
Board remand and January 2001 Board decision, the motion was 
denied in July 2002 by the Deputy Vice Chairman of the Board, 
by direction of the Chairman, under delegated authority 
pursuant to law.  In September 2002, appellant withdrew in 
writing a request for a Board hearing.

Appellant subsequently appealed April 2002 and March 2003 
rating decisions which, in part, denied entitlement to 
direct-incurrence service connection for gout involving the 
feet and knees; denied service connection for a heart 
disorder secondary to G6PD deficiency anemia; determined that 
new and material evidence had not been submitted to reopen 
claims for entitlement to direct-incurrence service 
connection for a left knee disability, a left leg/foot 
disability secondary to service-connected low back 
disability, a left knee disability secondary to service-
connected low back disability, and a gastrointestinal 
disability secondary to medications prescribed for service-
connected back disability; denied an increased rating in 
excess of 40 percent for lumbar strain with right 
radiculopathy and herniated nucleus pulposus; and determined 
that new and material evidence had not been submitted to 
reopen a claim for entitlement to an earlier effective date 
for a 40 percent evaluation for the service-connected low 
back disability, prior to March 5, 1992.  

The Board in the decision herein has denied an initial 
compensable evaluation for G6PD deficiency (anemia); and 
determined that new and material evidence has been submitted 
to reopen the claims of entitlement to service connection for 
a left knee disability, a left leg/foot disability secondary 
to service-connected low back disability, a left knee 
disability secondary to service-connected low back 
disability, and a gastrointestinal disability secondary to 
medications prescribed for service-connected back disability, 
as will be explained in detail below.  Consequently, these 
issues reframed as entitlement to service connection for a 
left knee disability, a left leg/foot disability secondary to 
service-connected low back disability, a left knee disability 
secondary to service-connected low back disability, and a 
gastrointestinal disability secondary to medications 
prescribed for service-connected back disability, will be 
dealt with on a de novo basis in the REMAND section below.  

The Board will address the other appellate issues involving 
service connection for gout, service connection for a heart 
disorder secondary to G6PD deficiency anemia, an increased 
rating for lumbar strain with right radiculopathy and 
herniated nucleus pulposus, whether new and material evidence 
has been submitted to reopen a claim an earlier effective 
date for a 40 percent evaluation for the service-connected 
low back disability, prior to March 5, 1992, and a total 
rating based on individual unemployability in the REMAND 
section below.  

These remaining appellate issues are being REMANDED to the 
RO, via the Appeals Management Center in Washington, DC; and 
VA will provide notice if further action is required on 
appellant's part.


FINDINGS OF FACT

1.  A February 1987 Board decision denied service connection 
for a left ankle disability.  Said decision held that any 
left ankle sprain had resolved in service without chronic 
residuals.  

2.  A March 1990 rating decision denied direct-incurrence and 
secondary service connection for a left knee disability.  
Said decision held that arthritis of the left knee was not 
shown.  After receiving timely notice of that rating 
decision, appellant did not file a timely Notice of 
Disagreement therewith.  

3.  A November 1996 rating decision denied on the merits 
service connection specifically for a left leg disability.  
Said decision held that a left leg disability was not shown.  
After receiving timely notice of that rating decision, 
appellant did not file a timely Notice of Disagreement 
therewith.

4.  Additional evidence submitted subsequent to said February 
1987 Board decision, which denied service connection for a 
left ankle disability, a March 1990 rating decision, which 
denied direct-incurrence and secondary service connection for 
a left knee disability, and a November 1996 rating decision, 
which denied on the merits service connection specifically 
for a left leg disability, (with the credibility of that 
evidence presumed only insofar as determining reopening of 
the claim), when viewed in the context of all the evidence, 
bears directly and substantially upon the specific matters 
under consideration and is so significant that it must be 
considered in order to fairly decide the merits of said 
claims.

5.  By a January 2001 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim for entitlement to service connection for a 
gastrointestinal disability secondary to medications 
prescribed for service-connected back disability.  

6.  Additional evidence submitted subsequent to that January 
2001 Board decision (with the credibility of that evidence 
presumed only insofar as determining reopening of the claim), 
when viewed in the context of all the evidence, bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.

7.  Appellant's service-connected G6PD deficiency is 
essentially asymptomatic, except for minimal anemia as 
evidenced by laboratory values of no less than 12.6 for 
hemoglobin.  

CONCLUSIONS OF LAW

1.  Evidence received subsequent to the February 1987 Board 
decision, which denied service connection for a left ankle 
disability, is new and material, and the claim is reopened.  
38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2001-2003).

2.  Evidence received subsequent to the March 1990 rating 
decision, which denied direct-incurrence and secondary 
service connection for a left knee disability, and a November 
1996 rating decision, which denied on the merits service 
connection specifically for a left leg disability, is new and 
material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.302(a) 
(2001-2003).  

3.  Evidence received subsequent to the Board's January 2001 
decision, which determined that new and material evidence had 
not been submitted to reopen a claim for entitlement to 
service connection for a gastrointestinal disability 
secondary to medications prescribed for service-connected 
back disability, is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 20.1105 (2001-2003).

4.  The criteria for an initial (compensable) evaluation for 
G6PD deficiency (anemia) have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.7, 4.10, 4.20, 4.117, Code 7799-7700 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims of Service Connection for a Left Ankle 
Disability; a Left Knee Disability; a Left Leg/Foot 
Disability Secondary to Service-connected Low Back 
Disability; a Left Knee Disability Secondary to Service-
connected Low Back Disability; and a Gastrointestinal 
Disability Secondary to Medications Prescribed for Service-
connected Low Back Disability.

In light of the Board's allowance herein of reopening of the 
claims for service connection for a left ankle disability, a 
left knee disability, a left leg/foot disability secondary to 
service-connected low back disability, a left knee disability 
secondary to service-connected low back disability, and a 
gastrointestinal disability secondary to medications 
prescribed for service-connected back disability, in the 
circumstances of this case, no further evidentiary 
development or notification appears necessary.  Additional 
evidentiary development on the merits of said claims will be 
addressed in the REMAND section below.  

At the outset, it appears that all claims for reopening were 
filed prior to August 29, 2001.  As such the "old" 
provisions the 38 C.F.R. § 3.156 will be for application in 
the discussion below.  New provisions are for application 
where the application for reopening was filed after that 
date.  See 38 C.F.R. § 3.156 (2001-2003).  In any event, as 
all claims are reopened, there is no prejudice in using these 
provisions.

With respect to the question of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for a left ankle 
disability, a left knee disability, a left leg/foot 
disability secondary to service-connected low back 
disability, a left knee disability secondary to service-
connected low back disability, and a gastrointestinal 
disability secondary to medications prescribed for service-
connected back disability, "new" evidence means more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  

The February 1987 Board decision, which denied service 
connection for a left ankle disability, the January 2001 
Board decision, which determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a gastrointestinal 
disability secondary to medications prescribed for service-
connected back disability, a March 1990 rating decision, 
which denied direct-incurrence and secondary service 
connection for a left knee disability, and a November 1996 
rating decision, which denied on the merits service 
connection specifically for a left leg disability, are final 
and may not be reopened, in the absence of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7104(b), 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a), 20.1105; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); and Smith (William A.) v. 
Brown, 35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, 
appellant has not argued in any specificity other legal basis 
for attacking those final Board and rating decisions that 
needs to be addressed in this decision.


A.  Whether New and Material Evidence has been Submitted to 
Reopen the Claims of Service Connection for a Left Ankle 
Disability; a Left Knee Disability; a Left Leg/Foot 
Disability Secondary to Service-connected Low Back 
Disability; and a Left Knee Disability Secondary to Service-
connected Low Back Disability.

The evidence previously considered in the aforecited February 
1987 Board decision, which denied service connection for a 
left ankle disability, a March 1990 rating decision, which 
denied direct-incurrence and secondary service connection for 
a left knee disability, and a November 1996 rating decision, 
which denied on the merits service connection specifically 
for a left leg disability, included the service medical 
records, which did not include findings or diagnoses 
pertaining to a chronic left ankle/knee/leg disability, 
although a history of previous hospitalization for a sprained 
ankle was noted.  Additionally, appellant reportedly fell 
down several flight of stairs, injuring his back in January 
1982.  Parenthetically, a 1984 rating decision sheet listed 
right leg radiculopathy as part of the service-connected low 
back disability.

A March 1983 VA clinical record, dated approximately two 
weeks after service, indicated that appellant complained that 
he had fallen and injured his left ankle the previous day.  
Clinically, there was mild redness; and x-rays showed soft 
tissue swelling overlying the left lateral malleolus and 
minimal calcification above the tibiotalar joint, which was 
felt to be within a ligament.  VA examinations dated in the 
mid-1980's and an October 1986 private medical record did not 
reveal any left ankle/knee/leg abnormalities.  

Based on this evidentiary record, the February 1987 Board 
decision denied service connection for a left ankle 
disability on the grounds that any in-service left ankle 
sprain had resolved without chronic residuals.  A March 1990 
rating decision, which denied direct-incurrence and secondary 
service connection for a left knee disability, and a November 
1996 rating decision, which denied on the merits service 
connection specifically for a left leg disability, were 
essentially on the basis that the evidentiary record did not 
reveal any left knee/leg abnormalities.  

The evidence received subsequent to said February 1987 Board 
decision and March 1990 and November 1996 rating decisions 
includes a June 2001 private medical record, which assessed 
"[c]hronic joint pain syndrome with traumatic, metabolic and 
degenerative facets, involving back, knees, and ankles."  
Additionally, private clinical records also indicated that in 
February 1997, appellant reportedly sustained injuries to the 
knees in a motor vehicular accident and underwent left knee 
surgery for a torn meniscus.  A July 1997 private 
chiropractic record indicated that appellant had reflex 
sympathetic dystrophy of the left leg.  

The issue now for resolution is whether the evidence received 
subsequent to said February 1987 Board decision and March 
1990 and November 1996 rating decisions is cumulative, or new 
and material, evidence.  In Pond v. West, 12 Vet. App. 341, 
346 (1999), the Court held that "[g]enerally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  It is the Board's opinion 
that the subsequently-received evidence constitutes new and 
material evidence, since it indicates that appellant may now 
have left ankle, knee, and leg disabilities which were not 
clinically shown prior to said Board decision and rating 
decisions in question.  Thus, with the credibility of that 
evidence presumed only insofar as determining reopening of 
said claims for service connection for left ankle, knee, and 
leg disabilities (See Justus v. Principi, 3 Vet. App. 510, 
512-13 (1992)), such evidence presents, when considered with 
evidence previously assembled, an evidentiary situation so 
significant that it must be considered in order to fairly 
decided the merits of the claims.  Therefore, the Board 
concludes that the subsequently-received evidence constitutes 
"new and material" evidence.  Accordingly, since evidence 
received subsequent to the February 1987 Board decision, 
which denied service connection for a left ankle disability, 
March 1990 rating decision, which denied direct-incurrence 
and secondary service connection for a left knee disability, 
and November 1996 rating decision, which denied on the merits 
service connection specifically for a left leg disability, is 
new and material, the claims are reopened.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105.  


B.  Whether New and Material Evidence has been Submitted to 
Reopen the Claim of Service Connection for a Gastrointestinal 
Disability Secondary to Medications Prescribed for Service-
connected Low Back Disability.

The evidence previously considered in the aforecited January 
2001 Board decision, which determined that new and material 
evidence had not been submitted to reopen a claim for 
entitlement to service connection for a gastrointestinal 
disability secondary to medications prescribed for service-
connected back disability, included post-service clinical 
records dated in the late 1980's and early 1990's, which 
revealed that appellant had subjective complaints of 
epigastric pain with history of ulcer and abdominal pain.  

Based on this evidentiary record, a November 1993 rating 
decision denied service connection for a gastrointestinal 
disability secondary to medications prescribed for service-
connected back disability, essentially on the basis that no 
gastrointestinal disability had been shown.  Although 
appellant appealed that rating decision, in a November 1996 
written statement, he withdrew his appeal on said issue from 
appellate status.  A September 1997 private clinical record, 
received in November 1997, indicated that appellant was 
advised to discontinue ibuprofen and another medication was 
prescribed apparently due to stomach distress concerns.  A VA 
clinical record dated in August 2000 included an assessment 
of gastroesophageal reflux disease; and appellant related 
this to his medication taken for a back disability, which a 
physician noted "it may well be."  The January 2001 Board 
decision determined that new and material evidence had not 
been submitted to reopen the claim for service connection for 
a gastrointestinal disability secondary to medications 
prescribed for service-connected back disability.  

The evidence received subsequent to said January 2001 Board 
decision includes a May 1996 VA clinical record submitted by 
appellant in June 2002, which indicated that he had chronic 
low back pain and was unable to continue taking nonsteroidal 
medication secondary to mid-epigastric pain.  Additionally, 
it was noted that Motrin was discontinued because appellant 
had refused an upper gastrointestinal x-ray and due to the 
concern that remaining on nonsteroidal medication could 
result in a major gastrointestinal bleed.  A June 2001 
private clinical record included an assessment of 
gastroesophageal reflux disease.  

The issue now for resolution is whether the evidence received 
subsequent to said January 2001 Board is cumulative, or new 
and material, evidence.  It is the Board's opinion that the 
subsequently-received evidence constitutes new and material 
evidence, since it includes clinical evidence not previously 
considered by said Board decision suggestive of a possible 
relationship between medication prescribed for the service-
connected low back disability and a gastrointestinal 
disability.  Thus, with the credibility of that evidence 
presumed only insofar as determining reopening of said claim 
for service connection for a gastrointestinal disability 
secondary to medications prescribed for service-connected 
back disability (See Justus), such evidence presents, when 
considered with evidence previously assembled, an evidentiary 
situation so significant that it must be considered in order 
to fairly decided the merits of the claim.  Therefore, the 
Board concludes that the subsequently-received evidence 
constitutes "new and material" evidence.  Accordingly, 
since evidence received subsequent to the January 2001 Board 
decision, which denied service connection for a 
gastrointestinal disability secondary to medications 
prescribed for service-connected back disability, is new and 
material, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7104(b); 38 C.F.R. §§ 3.156(a), 20.1105.


II.  An Initial Compensable Evaluation for G6PD Deficiency 
(Anemia)

With respect to the appellate issue involving an initial 
compensable evaluation for G6PD deficiency (anemia), there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), as codified at 38 U.S.C.A. § 5100 et seq. (West 
2002) became law.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed with respect to the appellate 
issue involving rating G6PD deficiency (anemia).  

A comprehensive medical history and detailed findings with 
respect to the service-connected G6PD deficiency (anemia) 
over the years are documented in the several volumes of 
records on file.  Additionally, pursuant to the Board's 
January 2001 remand, a VA hematologic examination was 
conducted in April 2001 and another examination was 
subsequently conducted in December 2003, which are 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disability at 
issue.  Such examinations provide a clear picture of all 
relevant symptoms and findings concerning the service-
connected disability at issue.  There is no indication that 
more recent, relevant medical records exist that would 
indicate a greater degree of severity of the service-
connected disability than that shown in said VA examinations 
and other evidence of record.  

It is apparent to the Board that the appellant was advised 
regarding the necessity of competent evidence that indicates 
the severity of the service-connected disability at issue.  
See, in particular, the Statement of the Case and 
Supplemental Statements of the Case, which set out the 
applicable evidence, laws, regulations, and rating criteria, 
and the reasons for denial of said claim.  

Additionally, the RO, in an October 2003 letter, specifically 
advised the appellant and his representative of the Veterans 
Claims Assistance Act of 2000 and its applicability 
concerning the issue in controversy, including as to which 
party could or should obtain which evidence.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent case, Pelegrini v. Principi, 17 Vet. App. 412 
(2004), the Court held that a VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a service-connection claim.  
Assuming arguendo that a VCAA notice must also be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction decision on a disability rating claim as in the 
instant case, since the disability rating claim involving 
G6PD deficiency (anemia) and the initial adverse rating 
decision in question were rendered prior to the enactment of 
the Veterans Claims Assistance Act of 2000, a VCAA notice 
simply could not have been provided the appellant prior to 
the initial unfavorable RO decision on this claim.  Thus, a 
pre-adjudication VCAA notice was not possible in the instant 
case.  Pelegrini does not contain a remedy under such facts, 
nor is an efficient or timely remedy evident to the Board 
under the circumstances here.   

Again, it is emphasized that the RO appropriately developed 
the appellate claim and obtained numerous 
outpatient/inpatient clinical records and VA examinations 
that adequately assessed the nature and severity of the 
service-connected disability at issue.  Furthermore, 
appellant was provided a VCAA notice in 2003 after the 
enactment of the Veterans Claims Assistance Act of 2000.  
Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Any "error" resulting from lack of pre-
adverse rating decision VCAA notice does not affect the 
merits of his claims or his substantive rights, for the 
aforestated reasons and is therefore harmless.  See 38 C.F.R. 
§  20.1102 (2003).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); and Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000 to the extent it may apply, has 
been satisfied with respect to the issue on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider the appellant's service-connected G6PD 
deficiency (anemia) disability on appeal in the context of 
the total history of that disability, particularly as it 
affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The appellant's service medical records reveal that G6PD 
deficiency was noted, without any anemia or associated 
symptoms reported.  In-service laboratory tests showed 
hemoglobin, red blood count, and hematocrit within normal 
limits.

Numerous VA clinical records dated from 1989 to 2000 and an 
August 2000 private clinical record revealed that laboratory 
values for hemoglobin ranged no lower than 12.6; hematocrit 
ranged no lower than 37.4; and red blood count ranged no 
lower than 3.9, which were all only minimally decreased from 
normal values.  

Pursuant to the Board's January 2001 remand, a VA hematologic 
examination was conducted in April 2001.  The examiner stated 
that the claims file had been reviewed, and that appellant 
had a history of G6PD deficiency which was currently 
asymptomatic without fatigue, hemolysis, or blood loss.  The 
examiner stated that appellant had numerous somatic 
complaints unrelated to his G6PD deficiency.  Clinically, 
appellant did not have shortness of breath or a chronically 
ill appearance.  Heart rate was 70 beats per minute, the 
heart had regular rate and rhythm, and no pedal edema was 
apparent.  Laboratory studies revealed white blood cell count 
was 5.8, red blood count was 4.5, hemoglobin was 14, 
hematocrit was 42, and platelet count was 276, which were all 
normal values according to the laboratory report's reference 
range.  A qualitative G6PD deficiency test was positive.  
Significantly. the impression was G6PD deficiency, 
asymptomatic, without evidence of active hemolysis, enema, or 
limitation from any hematologic disorder.  

June 2001 private laboratory studies revealed white blood 
cell count, hematocrit, and platelet count were within normal 
limits.  Red blood count was 4.37 and hemoglobin was 13.6, 
which were only minimally decreased from normal values 
according to the laboratory report's reference range.  A 
chest x-ray study was negative.

In a June 2001 written statement, a private physician 
reported that appellant's complaints included shortness of 
breath, malaise, fatigue, dizziness without frank syncope, 
episodic chest pain, and gross hematuria.  Clinically, the 
cardiorespiratory system was unremarkable.  No pedal edema 
was apparent.  The assessments included G6PD deficiency; and 
it was noted that although hematuria might be a consequence 
of hemolytic anemia, exclusion of anatomical defects by 
intravenous pyelogram would be recommended as well as a 
hematologic consultation.  In a September 2001 written 
statement, that same physician opined that according to the 
VA's rating schedule, appellant's "rating corresponds to 10 
percent based on records detailing the last known hemoglobin 
reading of 14g/dl."  However, the Board assigns minimal, if 
any, probative value to these private medical statements, 
because (a) the "possibility" that hematuria might be due 
to hemolytic anemia is clearly speculative as indicated by 
the terminology utilized; and (b) the examiner who conducted 
the VA hematologic examination in question unequivocally 
stated that appellant's G6PD deficiency was "asymptomatic", 
in other words that the minimally decreased hemoglobin values 
did not result in any significant complications.  
Additionally, it is apparent that the private physician in 
that September 2001 written statement misapplied the rating 
schedule criteria, since a hemoglobin reading of 14 does not 
meet the requisites for a compensable evaluation under Code 
7700.  As the Court stated in Smith v. Derwinski, 1 Vet. App. 
235, 237 (1991), "[d]etermination of credibility is a 
function for the BVA."

A November 2001 VA clinical record revealed that appellant's 
heart rate was 93 beats per minute.  Laboratory studies 
revealed white blood cell count and platelet count were 
within normal limits.  Red blood count was 4, hemoglobin was 
12.3, and hematocrit was 36.3, which were only minimally 
decreased from normal values according to the laboratory 
report's reference range.  The impressions included hematuria 
and anemia; and that fluctuating anemia was possibly due to 
chronic hematuria.  It was noted that appellant had had a 
renal ultrasound for hematuria, but declined an intravenous 
pyelogram.  

An April 2002 VA kidney sonogram was interpreted as showing 
possible very mild right-sided hydronephrosis.  A May 2002 VA 
clinical record indicated that an echocardiogram had shown 
mild left ventricular hypertrophy.  Assessments included 
chest pain, reflux versus coronary artery disease; and mild 
hypertension.

A September 2002 VA laboratory study revealed white blood 
cell count, hematocrit, and platelet count were within normal 
limits.  Red blood count was 4.1 and hemoglobin was 13.2, 
which were only minimally decreased from normal values 
according to the laboratory report's reference range.  

On December 2003 VA hematologic examination (by the same 
examiner who conducted the April 2001 examination), the 
examiner stated that the claims file had been reviewed, and 
that appellant had a history of G6PD deficiency without known 
evidence of chronic hemolysis resulting in debilitating 
anemia.  It was noted that appellant did have hemoglobin of 
13.1, without symptoms of cardiovascular collapse; that he 
did not avoid any specific food/medication; ands that he had 
had no problems with hemolytic anemia resulting in 
disability.  Clinically, appellant had unlabored respiration.  
Heart rate was 100 beats per minute, and the heart had 
regular rate and rhythm.  No splenomegaly or abdominal 
organomegaly was noted.  Laboratory studies revealed white 
blood cell count was 7.1, red blood count was 4, hemoglobin 
was 13.1, hematocrit was 38.8, and platelet count was 249, of 
which red blood count, hemoglobin, and hematocrit were only 
minimally decreased according to the laboratory report's 
reference range.  Significantly, the impression was G6PD 
deficiency, asymptomatic.  

With respect to a procedural matter, VA amended its 
regulations for rating hemic and lymphatic systems 
disabilities (including anemia), effective October 23, 1995.  
Since service connection for appellant's G6PD deficiency 
(anemia) was not in effect prior to 1999, the amended rating 
criteria are for application here.  Since G6PD deficiency 
(anemia) is an unlisted condition, the RO has rated that 
condition as analogous to other types of anemia under 
Diagnostic Code 7700.  See 38 C.F.R. § 4.20.  Under the 
amended 38 C.F.R. § 4.117, Diagnostic Code 7700, anemia, 
hypochromic-microcytic and megaloblastic, such as iron-
deficiency and pernicious anemia, where hemoglobin is 
10gm/100ml or less and asymptomatic, may be assigned a 
noncompensable evaluation.  A 10 percent rating may be 
assigned where hemoglobin is 10gm/100ml or less, with 
findings such as weakness, easy fatigability or headaches.  A 
30 percent rating may be assigned where hemoglobin is 
8gm/100ml or less, with findings such as weakness, easy 
fatigability, headaches, lightheadedness, or shortness of 
breath.  A 70 percent rating may be assigned where hemoglobin 
is 7gm/100ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
A 100 percent evaluation may be assigned where hemoglobin is 
5 gm/100 ml or less, with findings such as high output 
congestive heart failure or dyspnea at rest.  Complications 
of pernicious anemia, such as dementia or peripheral 
neuropathy, are to be evaluated separately.  38 C.F.R. 
§ 4.117, Note following Diagnostic Code 7700.

Numerous VA and private laboratory studies have shown that 
appellant's hemoglobin was only minimally decreased, and 
ranged no lower than 12.6.  A 10 percent rating or higher 
under Code 7700 may be assigned where hemoglobin is 
10gm/100ml or less.  Although appellant has numerous somatic 
complaints, the examiner who conducted VA hematologic 
examinations in April 2001 and December 2003 unequivocally 
opined that, after review of the claims file and examination 
of appellant, appellant's G6PD deficiency was asymptomatic 
(apart from any minimal anemia as evidenced by minimally 
decreased hemoglobin values).  

In conclusion, the VA clinical evidence of record is 
overwhelmingly negative as to whether appellant's service-
connected G6PD deficiency has been clinically symptomatic to 
the extent that it more nearly approximates the criteria set 
forth in Diagnostic Code 7700 for a compensable initial 
evaluation.  Appellant's minimal anemia was not manifested by 
decreased hemoglobin values that even approximated the 
criteria for a compensable evaluation set forth in Diagnostic 
Code 7700.  The negative evidence includes the laboratory 
studies which revealed no more than minimally decreased 
hemoglobin values which do not approximate the hemoglobin 
values required for a compensable evaluation under Diagnostic 
Code 7700; and the recent April 2001 and December 2003 VA 
hematologic examination reports, which include medical 
opinion that appellant does not have any significant G6PD 
deficiency symptomatology (apart from minimally decreased 
anemia).  

The Board has considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  However, appellant's G6PD 
deficiency has not been shown to result in any significant 
functional loss; and VA medical opinion clearly states that 
appellant does not have any significant symptomatology 
attributable to the service-connected disability in question.  
The Board has considered the applicability of other 
Diagnostic Codes for rating appellant's G6PD deficiency.  
However, Diagnostic Code 7700 appears the only appropriate 
code, since the only medically described manifestation of 
appellant's G6PD deficiency appears to be minimal anemia.  
The clinical evidence does not reflect that the service-
connected G6PD deficiency (anemia) in and of itself presents 
such an exceptional or unusual disability picture as to 
warrant consideration of an extraschedular evaluation, 
particularly since it does not result in any significant 
functional loss.  38 C.F.R. § 3.321(b)(1).  Since the 
evidence preponderates against allowance of this appellate 
issue, the benefit-of-the-doubt doctrine is inapplicable, for 
the aforestated reasons.


ORDER

An initial (compensable) evaluation for G6PD deficiency 
(anemia) is denied.  The appeal is disallowed to this extent.  

Since new and material evidence has been submitted to reopen 
the claims of entitlement to service connection for a left 
ankle disability, a left knee disability, a left leg/foot 
disability secondary to service-connected low back 
disability, a left knee disability secondary to service-
connected low back disability, and a gastrointestinal 
disability secondary to medications prescribed for service-
connected back disability, these claims are reopened, and the 
appeal is allowed to this extent.


REMAND

Since the Board, in the decision herein, has determined that 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection for a left ankle 
disability, a left knee disability, a left leg/foot 
disability secondary to service-connected low back 
disability, a left knee disability secondary to service-
connected low back disability, and a gastrointestinal 
disability secondary to medications prescribed for service-
connected back disability, these service connection issues 
will be dealt with on a de novo basis.  

With respect to these now reframed service connection issues 
involving left lower extremity and gastrointestinal 
disabilities and the other appellate issues involving service 
connection for gout, service connection for a heart disorder 
secondary to G6PD deficiency anemia, an increased rating for 
lumbar strain with right radiculopathy and herniated nucleus 
pulposus, whether new and material evidence has been 
submitted to reopen a claim an earlier effective date for a 
40 percent evaluation for the service-connected low back 
disability, prior to March 5, 1992, and a total rating based 
on individual unemployability, initial review of the 
evidentiary record indicates that additional evidentiary 
development should be accomplished prior to final appellate 
determination, for the following reasons.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107.  The Board 
must consider only independent medical evidence to support 
its findings rather than provide its own medical judgment.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Adequate VA 
examinations with medical opinions regarding the etiology of 
the aforementioned claimed disabilities is deemed warranted 
for the Board to equitably decide these service connection 
appellate issues, and should therefore be obtained.  See 
38 C.F.R. § 3.159 (2003).

Additionally, the evidentiary record does not currently 
include any letter from the RO informing appellant and his 
representative of the Veterans Claims Assistance Act of 2000 
and its applicability with regards to the appellate issue of 
whether new and material evidence has been submitted to 
reopen a claim for entitlement to an earlier effective date 
for a 40 percent evaluation for the service-connected low 
back disability, prior to March 5, 1992.  See also 
Quartuccio.  Due to this procedural due process concern, a 
remand of this appellate issue appears necessary.  
Additionally, since it is at least arguable whether VCAA 
letters on certain of the other appellate issues are 
adequate, the RO should address this concern as well.  

With respect to the appellate issue involving an increased 
rating for lumbar strain with right radiculopathy and 
herniated nucleus pulposus, although appellant was afforded a 
February 2003 VA orthopedic examination, a neurologic 
examination was not also conducted.  Appellant has recently 
submitted directly to the Board, without waiver of initial 
originating agency jurisdiction, certain January-April 2004 
private medical records, which include an impression of 
chronic intervertebral disc syndrome.  A Supplemental 
Statement of the Case has not been prepared with respect to 
any of the additional evidence received.  

It is also the Board's opinion that VA medical opinion as to 
whether the service-connected disabilities alone preclude all 
forms of substantially gainful employment would be beneficial 
with respect to deciding the total rating based on individual 
unemployability appellate issue.

Accordingly, the remaining appellate issues in this case are 
REMANDED for the following:

1.  The RO must review the claims 
folders and ensure that all VCAA 
notice obligations have been 
satisfied with respect to all of the 
appellate issues, including whether 
new and material evidence has been 
submitted to reopen a claim for 
entitlement to an earlier effective 
date for a 40 percent evaluation for 
the service-connected low back 
disability, prior to March 5, 1992, 
in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002), and any other applicable 
legal precedent.  See Quartuccio, 
supra.; and the Veterans Claims 
Assistance Act of 2000.

2.  With respect to the service 
connection issues the RO should 
arrange appropriate VA 
examination(s), to include all 
pertinent orthopedic, 
gastroenterologic, cardiovascular, 
and endocrinologic findings, and to 
determine the etiology of the 
claimed disabilities that may be 
manifested.  The examiner(s) should 
review the entire claims folders, 
examine appellant, and express 
opinions, including degree of 
probability in terms of is it at 
least as likely as not (i.e., is 
there at least a 50 percent 
probability) as to the following:  
(i) are any left lower extremity, 
gastrointestinal, heart, and gout 
disabilities causally or 
etiologically related to military 
service; (ii) are any left lower 
extremity, gastrointestinal, heart, 
and gout disabilities causally or 
etiologically related to the 
service-connected low back 
disability and G6PD deficiency 
(anemia) (or medications taken for 
the service-connected disabilities); 
and (iii) did the service-connected 
low back disability and G6PD 
deficiency (anemia) (or medications 
taken for the service-connected 
disabilities) aggravate any left 
lower extremity, gastrointestinal, 
heart, and gout disabilities?

	The term "aggravate" used 
herein refers to post-service 
aggravation of a non-service-
connected condition by a service-
connected condition, to wit: an 
increase in severity of a non-
service-connected disability (any 
additional impairment of earning 
capacity) attributable to and caused 
by an already service-connected 
condition.  See Allen v. Brown, 7 
Vet. App. 439 (1995).

The examination report(s) should 
contain an adequate discussion of 
appellant's medical history, as well 
as clinical findings upon which the 
diagnoses are based, and provide a 
sufficient rationale for the medical 
conclusions.  If these matters 
cannot be medically determined 
without resort to mere conjecture, 
this should be commented upon by the 
examiner(s) in the report(s).

If there is no relationship between 
the claimed left lower extremity, 
gastrointestinal, heart, and gout 
disabilities and military service or 
a service-connected disability 
(including medication taken for 
service-connected disability), that 
too should be specifically set forth 
in the claims folders.

3.  With respect to the issue of 
entitlement to an increased rating 
for the service-connected low back 
disability, the RO should arrange 
appropriate VA examination(s), to 
include orthopedic and neurologic 
findings, to determine the nature 
and current severity of said 
disability.  All indicated tests and 
studies should be performed, such as 
range of motion studies of the back 
expressed in degrees.

The examiner(s) should review the 
entire claims folders and describe 
in detail all symptoms reasonably 
attributable to the service-
connected low back disability and 
their current severity.  

The examiner(s) should state whether 
the service-connected low back 
disability results in any atrophy, 
weakness, weakened movement, excess 
fatigability, and incoordination; 
and if so, describe the nature and 
severity thereof.  The examiners 
should describe in detail all 
neurologic symptoms reasonably 
attributable to the service-
connected low back disability.  The 
examiner(s) should specify whether 
painful motion of the low back is 
clinically elicited, and if so, the 
nature, location, and intensity of 
the pain should be described in 
detail.  Any objective indications 
of such pain should be described.  
The examiner(s) should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for 
relief of pain, and functional 
restrictions from pain on motion.  
The examiner(s) should state whether 
appellant has intervertebral disc 
syndrome with incapacitating 
episodes (an incapacitating episode 
is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician).  The 
degree of functional impairment or 
interference with daily activities, 
if any, by the service-connected low 
back disability should be described 
in adequate detail.

4.  The RO should consider any 
additional evidence and readjudicate 
the appellate issues with 
consideration of applicable court 
precedents and statutory and 
regulatory provisions, under all 
appropriate legal theories.  

When this development has been completed, if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



